Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 1 of 24




             EXHIBIT
 Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 2 of 24




                                                                                                                                               Hong Kong office
                                                        MVP Internationa! Co. Limited                                                         TbI:; (852)3187 0100
                                                                                                                                             -fifK: (852)2565 7823
                                                     UNIT 1303.13/F.TOWER f,ADMIRALTYCENTRE.18 HARCOURT ROAO.HONG KONG                        China Office
                                                                                                                                             Tel:: (86)21 6489 8280
                                                             No.3950, Hymln RD., Slianghai, China                                            #S: (86)21 6489 4661


                                                                                                                                    PUKCHASE ORDER:          PMI0001693
                                                        PURCHASE ORDER                                                              MADE DATE
                                                                                                                                    PAGES
                                                                                                                                                             20I0-10-13~
                                                                                                                                                             5 / :6
   As                  ove-rseas buyers, MVP International Co. Limited here called 'the Buying Aftunts ) confirm having
   placed tins date the following order
   with Messrs;   WHI FU (TAlSliAN) MACHINERY & E(,fiaRIC CO. .ITP. (hereinafter referred to us "the Seller^)
   Who hereby accept the order aral agree to fulfill it strictly in accordance with the terms and conditions outlined
   horeunder.
              Delivury Teras          FOG GONGYI                                                        Shipping Date          2011-1-18
                         Terns        T/T 60 DAYS                                             R       HlDesrination Code;
              Required Dociunont: IN'V.. P/L & CARGO LOADING                                  f?      mrt                      WILMINGTON
                                                                                                        Transport              BY SEA

                 WmSSW                                             SiPflSiMl
               Marks i Nos.                            Item Number / Description & Packing                      Quantity          Unit Price            iWount (USB)
                                                T3710i-01-102H                                                         960.00                      12.06             11,467.01
                                                i TON JACK STANDS                                                         PR

                                                4 TON JACK STAND
                                                TAaOBT ITEM NO. : TOaol
                                                CUSTOMER rnai no. : soios
                                               Craftsman Professional tl!iSi(ffl20l01t;ffi()l(l<l{S,ii!s)                               <
                                                             SEARS ••g, «81jh SEARS
                                               CODE S SEARS iiPC
                                                SEARS

                                                1.            t235C-«&
                                               2. Mfettao
                                               Craftsman Standard
                                                            MODEl. NO. 50103
                                               iftofl-tssia-m'itiiiifp SEARS
                                              .®5st UPC NO. : 798263014352
                                                         fc“?K'»«f UPC leett -.00798263014352                                                                                                      1
                                               ITEM NO. 50163                                                                                                                                      I
                                               C.W. tllKCS                                                                                                                                         !
                                               MEAS;31. Sx 23.2x26. ,6CM
                                           End customer (SEARS) Purchase order: TASS 17/8820/8824/8831/8836/8843.' 5(550/8H(>:i/88a7

                                               G63200-01-i0211                                                        IsoToo       y             122. 39             30, 597.60
                                               3 TON ALUMINUM JACK                                                        PC

                                               3 TON ALUMINUM GARAGE JACK
                                               FACTORY ITEM NO. : G632
                                               CUSTOMER ITEM NO. :50244
                                               Lifting Raiign; 3-7/8' M 18-1/2'
                                               Craft.soan Professional
                                                            SEARS .-S, mit SEARS CODE    SEARS UPC *
                                               t!i?04ia-WSBARS.-S/i». ■*-
                                               1 PCS /I mSi /I
                                               1. «,                 IS^aSE*. «h;®, la/lTBUl^ craftsman aa
                                               2. ®sJt,
                                               .3. »!«&•, Jgtf,               WWligiSfe.
                                              4.iiir«,                   w, awMPtiiaiafe
                                              5. mi^.                                  Crnftsoian Professional
                                              8. tJlS/BttfT Craftsman
                                              Craftsman Professional ANSI 2003 Standard
                                                        MODEL NO. 60244
                                                                      SEARS
                                                    UPC NO. : 798263012426
                                                                    UPC       :00798263012426
                                              ITEM NO. S0244
                                                                                                                                                                                               !
                                                                                                                                               TOTAL;


/ Deih^rr ^st bo made in                  ^ith tho datos .fhotn on Iho contract, fho soHor *iH ho Ivll, nsponsibio for oil claim duo to dnct dalivory.
» rhH 8u>ine Asonia must bo notified at laasl        IH-^K before sfiipoenl /v efreciod in oitlar chnt .w losnvcUup of curchMdJ.iu myba cnrriad 't.       . , ^
V a/LZA tAo i'/,fP-f<on£      haya boon Uiapoctud prior to daliyery, the Sothr sbnll bo fuHy rospenaU'U for all chii^c made by tbu oversom buyers inc/udme but not
i,-,„itvd to cMfms Pf bud •iuoJicy, defoctUvas incorrot packing, quantity sbortngo, Vrude Vnrks i 8uU'nt iarringutetmi, not isurubaiituhh goodu. . . Ola.


                                          Confidential - Attorney Eyes Only Subject to a Protective Order                                                    MVP006085




                                                                                                                                                           dDpD          Exhibit   n
                                                                                                                                                           Deponent
                                                                                                                                                                         £ZrS? Rntr fVl/lA i   (
  Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 3 of 24




                                                                                                                                                       Hong Kong Office
                                                              MVP (H.K.) Industries Ltd.                                                               Tel:: (852)3187 0100
                                                                                                                                                       Fax: (852)3187 0170
                                                    UNIT 1.1 t/F UPPO SUN PLAZA. NO. 20 CANTON ROAD, TSIM SHA TSUI. KOWLOON                            China Office
                                                                                                                                                       Tel:: 86)21 6489 8280
                                                                              No 3960, Humin RO,. Shanghai, China                                      Fax: 86)21 6489 4581

                                                                                                                                            PURCHASE OHDIiR;              PHK0003IOI
                                                         PURCHASE ORDER                                                                     MADE DATE
                                                                                                                                            PAGES
                                                                                                                                                                          20i0-!0-i:r
                                                                                                                                                                          5 /■ : 6
  As an agent for our overseas buyers, HVB (fl. K.) Industries Ltd. (ly. hWfi ''S/;'" heieinar(i?r called "the Bayina
  Agnnts    ) coiifirn having placed this date the folloiring order with Hessr.s MVP INTBRNATIOKAI. CO. LID. <ty Ffitifil “njr
  hereinafter referred to as     the Se!ler” )
  UNIT 1303, 13/IL m»ER 1,ADMII(ALTV CENTRli. 18 HARCOURT ROAO
  (longKona
  Mio hereby acoopt the order and agrof.' to fulfill it strictly in accordance with the terms and coiuhtJons onthnod
  hereunder:
          Di^iivery Terms     FOB GONGYI                                  •5:^01^) Shipping Dole 2UU-1-I8
          Payment Terms       r/T 60   DAYS                               n      MDestinat iofi {.’ode:
          Required Doounscnt-’INV., P/I. & CARGO LOADING                  0 fflj MlPort               fflLHINGTOH
                                                                                   Trsnsport          8Y SBA

              Trasifiir                              “               HiWailSH                                        W
                                                                                                                   Quantity
                                                                                                                                           f¥
                                                                                                                                        Unit Price          Amount (USD)
               Mnrka A Nos.                           Item Number / Description & Packing



                                                        UPC NO 79826301329'!
                                                  {N.W.'3l.8 (;.ff.:33.4 MEAS:31. 5x31.0x29.0)
                                              End cost.Mor (SEARS) Purchane order: 178817/8820/8824/8831/8836/8843/8850/8863/8867                                                         I


                                                  T3r40!“0l 10211                                                             950, 00                      12. IZ              ILSH. 00
                                                  4 TON JACK STANDS                                                              PR
                                                  T-6904
                                                  4 TON JACK .STAND
                                                  FACTORY ITEM NO. T6904
                                                  CUSTOMER ITEM NO. : 50IC3
                                                  CrafLsioan Professional
                                                                 SEARS Z> ilflAi: SEARS
                                                  CODE & SEARS UPC f
                                                   SEARS

                                                                 I235C^e.
                                                  2. m\m
                                                  Craftsfflon Stamlard
                                                               MODEL NO. 50163
                                                                          SEARS
                                                  m± UPC NO. : 7982630 M352
                                                                            UPC             :0079826301'1352
                                                ITEM NO. 50163
                                                0. W. : 11 KGS
                                                MEAS:3i.ax 23. 2x26.5CM
                                             End cuatofflor (SEARS) Purchase order; TA88i7/8820/882'!/8831/8836/8843/8850/8863/S867

                                                 G63200-01-102U                                                               250,00                      123.00              30,750.00

                                                  3 TON Al.UMlNUM JACK                                                           PC
                                                 0-632
                                                 3 TON ALUH1NU.M GAKAGE JACK
                                                 FACTORY ITEM NO. : G632
                                                 CUSTOMER ITEM NO. :502'1'I
                                                                   ................. 18-1/2"
                                                 Lifting Range: 3-7/8"
                                                 Craftsman Professional
                                                                SEARS .-S. UllM: SEARS CODE R SEARS UPC ^

                                                 ] PCS /I               n
                                                 1.WliS, ilirgi. .gftsa,                          ilk'ffiS. VrMHS.^ Craftsaa,,
                                                 2.r«, -T-wssfi,
                                                                               M.S. tm&&
                                                            Bie,             W®,
 T'ZLtfliTt               ,V,                                   on Vi. convnov. Tin onihr .ill tn, Ml, rospo.sM. for nil cjnbs ,luo t« d«v. Ml,'or,.
 1' ^^';i   A^ronis KU<st bo/rotiCied at feosc Q'lJ: t^£K/jaroro sfil/utonc /s efUcieJ {1/ (}/‘<{«r that M Insr^^tson of CKrefiundis^ /paybe cnrrlvd ^ul.
f          J/ZZZp'c i^r ha*o           insflccl^ prior to ihitrery. th^ SeiUr          bo Mly cosponsiblo Cor oJI efoi^s mode by tho o^'erseps               ipcivdm h.
.7.                                   detertivos incorret povkl^^g. em,Uity sJ.o,W. rrpd^ MarAy                  iairiose^ooc, no>.               sr,ods. ..etc.
Mt limited




                                            Confidential - Attorney Eyes Only Subject to a Protective Order                                                               MVP006076
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 4 of 24




                                                                                            PURCHASE ORDER                                                                                     ,2
 SEAwy HOEDUCKiCO



                                ORDER OAre: itt-SEP-JOlO                ORDER NO : TA8850                                                      jTt 4iMTeasieR




                                                                                                                        OeSCFUPYtON
                                                                                   1-OAS}CAND                           JACK SI AND PAIR < TON 00950163000
              ITEM CODE: 6806S2W20B3                                  SEASON/YEAR:
                                                                                   REPLENISHEO
                                                                                 . ID-BASIC AND
                                                                       SUB-SEASON:
                                                                                   RePLENISHEO
  120F 5/CARTON UPC: 00788263014352                                    CAT/SU8-CAT: fl8rt)7

                                                                       TRADEMARK: NONE                                   SEARS OlV                     SEARS ITEM                  SEARS SKU
                  STYtE; T6S04
                            CRAFTSMAN                         COPYRIGHT REO.NO.:                                                                         .50163
            BRAND NAME;
                            PROFESSIONAL
         INTL COMMOOY                                              MLTP CARTON INO: 001
                      GOSM
                CODE;


                                                                        '5.

             F08 PRICE                       SELL PRICE                        TOTAL CARTONS                       TOTAL EA                    TOTALCOSTOFITEM

  PEREACHES       PER CARTON                      $39.08                              2(&                               200                        $2522.00

  $12,610         $12,610


                                                            CBM:       0.023                                             BACHES P5RBfl«R                     t
                      KGS;          4.790
  PER CARTON             LBS:       10.680                 CU.FT.:     0.824                                             INKERS PS^ OUTER CARTON             1

 OUTER CARTON DIMENSIONS                               PACKING INSTRUCTION:                                              EACHES PER MASTER SHIPPING          1
                                                                                                                         CTN
  L 13.02* X W 9,92* X H 11 .or                                 CAS6PACK




                                                                                                                                      CASE#                       FACTORY           EXPORTER
              QUOTA CAT#: NONQUOTA
             SPECIAL TRADE                                                                                    ANTI-aUMPiNG:
                INDICATOR:                                                                                 COUNTERVAIUHG:




 AODinONAL INFO:




 PACKWG INSTRUCTIONS:

 EACH PC PACKED IN A COLOR BOX



                                                                               SHIPPING SCHEDULE

                  DiSCHAROB             fWAL               TRANS          ORIGINAL           REVISED     IM-STORG               FLOW                       QUANTITY         PAY
 REFERENCE
                                                           MODE          SHIP OATS          SHIP DATE       DATE              INDICATOR       CARTWS       CACHES)          TYPE
  (PO)nSEQ)          POINT           DEST. IOC)

                                                                                                                                  X                200              200     W
       001           SHW                SHW                Ocaan        02-JAN-2011         0S-JAN-20n   28-FEfl-2011




DETAIL DESCRIPTION-

4 TON JACK STANDS
CAPACITY-3620 KG
100% STEEL
4 TON 18,000 LBS, HEIGHT MIN ir MAX 17 6/16'


OPC:                            1




                                               Confidential - Attorney Eyes Only Subject to a Protective Order                                                                        iV1VP005959
    Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 5 of 24




I




                                                                                              PUaCHASB OR&KR                                                                                     Pago:»
               iiCAReRoraucKico


                                       f~'tanDG«>ATC.- 1Bi66P-.»>'p,                                                                            Jt| Jttt-|E6!iir;ft



                                                                                                                     PESCRIPTION
                            trEMcooEi aio«s»}2m
                                                                                        VUAQOAKO
                                                                            eeAaoHiYBWi RCPtENJflKEo                 MCKOTANp fAiR<i rotJooDsaieicoe
                                                                             SUO^EASONi nePi£MSHCD
               tJOf'iWAinoMUPCi WCTzoaoHaez                                  OATTfiUIKCATt 0907
                            erne* ww                                         triADinWIK: NONE                         SEARIOIV'                         BCAFU rTEM                  Bt£AnS BXU
                                  CdARfiMAIl
                          onAnoriMKH                                   fl«>ynio»rftEaHO.:                                  609                                                         OOO
                                  PRcresnoi^v
                      iHTCCOTMOOr OOSM                                   MUTFOAirrONWOi 001
                            oopci
                                                                                                                                                                                             ohli^l              I
                          roapfiice                       SELL PRICB                 TOTAL OAnrOH*              TOTAL BA                       TOrAtCOSTOPfTBM
              pmE/ieiiEa        rEivcARroN                   paw                                                     SCO
              Itaeio           ttJAfD

                                   KCOi        4.7ao               cam       9.023                                    {iACHES PERmNSn                          i
              penwRTOw             ts8s        To.es(i             co.pTj   0.bj«                                     iHIIBRRPCnOUTSRCAWON                   M
              OVTj                      icna                     PACKlNaiB8TRl»nri<»»                                 eACHaBpERi^aTka'ndCPWo                   i
                                                                                                                      OTK
               LW.OZ'XWOBZ'XHHOr                                      OAfifiPACK



                           QUOTA CAT)Tf iWNQUQTA                                                                                     CASE A                        TACTOHY            cAPureren
                          epeCIALIRAPD
                             tHaffiATORj                                                                  COUtnBAVAU.)HCI



             ACOtTlOUAimrO:


             pACKluoMOTRUCiWiar
             GADH TO PACKED IN A f-OLOa DOX


                                                                                     9IIIPPINQ aOH&OUt.B
              nSPCAEKCB        WWCHAIWB           RMAL           tmho         oneWAL         AEVIS6P     IlhSTORB        PU)W                                QUAitTHY        PAY
                                 poiKr          oa«r.((]0)                    QMVVDATC      BIOfOATR        OATP       IHO©ATOR               OARTOMS        leACHBB)        TYPB
              IPOJ162P]
                                                                                                                                 X
                                                                                                                                                    ?«■                      W
                   CO I                              aw                       to-ososoto    i^oeD-7a(o' M-pEo-goit




            DETAlLDBSCRlPIIOH-
            4 TONJACKorANM
            OAPACrTY-3628>©
            10BK6TEEL
            4 TOMfP.OMUS. HSJGHT MW t t'lAAK IT BItO'

            OPOi                        a                                                                                                                                                                               j




                                                                                                                                                                                                                        1
                                                                                                                                                                                                                        I




                                                                                                                                                                                                                        1




                                        Confidential - Attorney Eyes Only Subject to a Protective Order                                                                                                   IV1VP005918
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 6 of 24




                                                                                                                                                                  Hong Kona offica
                                                             MVP International Co. Limited                                                                        Tel;; (B6213187 0100
                                                                                                                                                                  Fax: (862)2685 7823
                                                         UNIT 1303,«/F.TOWBR 1 .ADMIRAtTY CENTRE,18 MARCOURT ROAD,HONG ICONS                                      China Office
                                                                                                                                                                  Tel;; '    1 6489 8280
                                                                  . NO.39C0. Hcmin RD., Shanstial, Otilna.hfSitiraifKfflMSiiaaSOlili                              Fax: (36)21 6489 4861



                                                                                                                                                                         P/I NO.: SMIOOOOS40
                                                                             PROFORMA INVOICE                                                                              Dale: 2010-8-26
                                                                                    (ORDER CONFIRMATfON)                                                                   Page: 1 / 3


    Mosisrif.                      HVP (H.X.) INOOSTRIES LTD.
                                   3333 BEVriRLV ROAD BB-162/ffl08FHAN BSTATBS ILLINOIS
                                   60179
                                   U. S. A
   Sldp data :                     2010-11-80                                                                              Yauir owlftr No.         TA8‘JOfi/TAa4Q7/TAQ408
   Terms of payraont:              T/T 60 ma
   Teinua of delivery              FOB GONGYJ                                                                              Oostieation
   Validity                                                                                                                Port                     HlUfiNGTON




                     Marks & Nos,                             ItacB Number / Description a Packing                           Quantity         Unit price            Discount            Amount (USD)
                                                          C69'lQ2-Oi“X022l                                                         300, 00            BO. 310                                 16.093.00
                                                          4 TON GARAGS JACK                                                             PC



                                                          4 Tons/SOOOlbs (ANSI 2003
                                                          FACTORY ITDM NO, : G-89402
                                                          COSTQHER ITRU NO. : 50166
                                                          161200-02-10221                                                         1,085.00            n.SQO                                   12.99B.30
                                                          3 TON JACK STANDS                                                             PR


                                                          T37401-01-10ZU                                                           ZOO. OO            I2.-i20                                  2.424.00
                                                          4 TON JACK STANDS                                                             PR



                                                          4 TON JACK STAND
                                                          FACTORY ITEM NO.: T6904
                                                          CUSTOMER ITEM NO. : 50163
                                                          •T30203-01-a022l                                                         600.00              t. 660                                  3,925.00
                                                          T30203-01-i0221                                                               PR



                                                         2-1/4 Ton Jack Stand
                                                         FACT'ORY ITEM NO, : r-030203
                                                         COSTOMfiR ITEM NO. ;50182
                                                         G62001-01-10221                                                           '200. 00           89.760                                  17.962. 00
                                                         2 TON ALUMINUM JACK                                                            PC



                                                                                 JACK
                                                        FACTORY ITBM NO. i G-62QS
                                                        CUSTOMER ITBM NO. ; B02S9
                                                        ■Lifting'Rant{e.;-3r3/4^.-




                                                                                          B. k 0. H.
{.hmlicicnas                                                                                                                                  .ihiifl cnill/vtl I!) repojsKi.-i r ifviv ihe
the ilth </f fpiotU shhH iu>i p/i^n 10      f/atfi /inygufltl A.tn lieon «.7rfc- i-i tf/e Ml co/itr^f-{ price m<d i/i .m.ic orr
Do<iU«  the prpi;un{fs pi' xnfc in     Iniinl'T or fir c/iP hnmis nC nni’ llijutdawt or rfcefr^r.




                                                 Confidential - Attorney Eyes Only Subject to a Protective Order                                                                              MVP005803
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 7 of 24




                                                                                                                                              Hong Kong Office
                                                           MVP (H.KJ Industries Ltd.                                                          Tal;: .    .-.67 0100
                                                                                                                                              Fox: (852)3167 0170
                                                 UNIT 1, 11/F UPPO SUN PIAZ6, NO, 20 CANTON ROAD, TBIM SNA TSUI, KOWLOON                      China Oftloe
                                                                                                     IDM.IOI«                                 Tol:: (88)21 6469 8280
                                                                      No.aoEO, Humln RD„ ShanuhBl, Chins                                      Fax:: (86)21 6409 4661
                                                                            hiifitfimfl!ISffl»30so®

                                                                                                                                    PURCHASE ORDER:           PW0002783
                                                      PURCHASE ORDER                                                                MADE DATE
                                                                                                                                    PACES
                                                                                                                                                              2010-8-26“
                                                                                                                                                              2 / ;6
   As an asftnL for our overseas buyers, MVP (H. K.) Industries Ltd                   hereinuftcr CffUed "the Buying
   Agents ) uonfini liaving placed this date the roilowitig order with Messrs MVP INTERNATIONAL CO. LTD.
   hereifiofter referred to as ^'the Seller” )
   l/NIT l303.13/F»T0!mR 1, ADMIRALTY CENTRE, 10 HARCOliRT ROAD
   HongICong
  WIjo hereby acoopt the ortlor and ogreo to fulfill it Btri.utly in oocordtmeo with the tei'ss and conditions outlined
  hereunder!
           Delivery Terms       FOB GQNGYl                                           Shipping Dale 2010-ll-'3Q
           Payiacnt Terms       r/T 60 DAYS                                3    i^SSfciiiation Code;
           Reauired Ducuaieitf: INV., P/L h CARGO LOADING                  g    illl’ort            WILMINGTON
                                                                                     Transport      BY SEA
                                                      ' '        imoEw' ^                          '           W
              Macks & Kos>                         Itejfl Number / Daaiiription S Packing                    Quantity            Unit Price         Amount (USD)



                                               (N, W. !8.80 G. W. i9. 90 MEAS:30.8x25.3x33.3)
                                           End custonfer (SEARS) Ptirchase order j TA8406/TA8407/TA8AQ8

                                                T37401-01-1Q2U                                                         200. 00                     12,12 •         2,421 DO
                                               4 TON JACK STANDS                                                          PR
                                               T-69Q4
                                               4 TON JACK STAND
                                               FACTORY ITUM NO. : TGDOd
                                               CUirrOMliR ITEM NO. ; 50J63
                                               Craftfitnon Professional
                                                                 sears     4^, iliihfc sears
                                               CODE         SEARS UPC + iS.P)i-t5i:l:W
                                                SEARS
                                                                1235C^e.
                                              2.
                                              CraftsBon Standard
                                                               MQDGl. NO. 50163
                                                                           .SEARS
                                                        UPC NO. :7982630H352
                                                                        UPC ffejISSC :007982630H352
                                              ITFJ NO. 50163
                                              G.W. tllKGS,
                                              MBAS;31, Ox 23. 2x26. SCM
                                           End cis.'^toffiflr (SEARS) PureJjase ovrter: TA8406/TA840T/TAB408

                                               T30203-01-1022L                                                         500.00                        T. 85         3,926.00
                                             T30203-0i“l0221                                                              PR
                                             r-930203
                                                                                                                                                                                 I
                                             2-1/4 Ton Jack Stand
                                             ifAcroRY rm no. ; 7-930203
                                                                                                                                                                                 i
                                             CUSTOMOR ITEM NO. ;50182
                                           , Ci-ofTsrean^ffl^ifi^ : ( 2010                                                                                                       [
                                               HIM, mini, it*- ise.                                                                                                              1
                                                             2-1/4-Ton
                                              CraftsiBBn Stanflflrd
                                              a^ftaWSearsS Modol No.: ,50182 Jditit
                                              Sours codoSUPC r.odn
                                              ittl!)j^<!il:1?S(iaxs         Moilol No.SOIBZ
                                                                    NO.; 60182
                                              m-.

Tensx 4' lA>nd/livnsi                          <                          iniut. J/iv sailor trill he Ml.v rosponsth/o thr fill vhitfis uVo iv data tloUwiy.
U ifeJIiw.r misc      <w>(^ /'fl /lyKirrfMW rXlii iIk tiilcis jmm m the
■J Jhc Ouvlnr/ Agents Mist if HotitM ni h/tsl a\f-‘ JSfiT belore shipnent ix vf/buteJ i‘ older llwl      JnspfClfon of sctvbanJtio ooyhn aurrJi/d out.
                                                                                                                                                   i          .
J A%Sv, ihe^i%enl ew/ hnve l>i>un InvpcnlvJ prior »«> <hlirer.r. the             shall bo Miy ,-cxpnnsMe for nil            mdc hr iho wme/w bvyers „wlwd/r^ fax
                                          del^UycsincorrctpnMui’ o>tnnl liy sba.-tPPP. n>,do Uarhp S htenl torrfn(.M Ant oerchmxtobJe {xoods. .,.ety.




                                          Confidential - Attorney Eyes Only Subject to a Protective Order                                                          lVIVP00579a
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 8 of 24




                                                                                                                           Mono Kong Office
                                                    MVP (H.K.) Industries Ltd,                                             Te!:: (852)3187 010O
                                                                                                                           Fax: (852)3187 0170
                                         UNIT 1.11/F UIPPO SUN PLAZA, NO.ZO CANTON ROAD. TSiM SHA TSUI, KOWLOON            China Office
                                                          S1&                                    11JJ1101                  Tei:: (06)21 6489 8280
                                                              No.:39SQ. HuminRD.. Shanohal. China                          Fax: (86)21 6489 4561
                                                                     i;OTI5|tflRi01i!l«395O’)^!:


                                         COMMERCIAL INVOICE Fotfr Order /fe. -/TAS‘l2l/?.'l/?.fi7l8,TA5675/99/81/8
                                                                                7
   Custoaer naae: 55ARS, llOEBUCK AND CO.                                                              Shippins          SinTO037
                       UNIT !, U/r lIPPO SUN PLA2A.                                                       Invoice date: ?.lU0-2''27
                       NO. 28 CANTON ROAD, TSHl SllA TSUI.v                                                    Ipvoicei I«K0000il2
                       KOtfLOON



       Vessel d VOC: YUE WAN TONG 189 062                                                  Transport''
              From: GONayi, CHINA                                              Torais of de)ivory: MS!, CONCiVI
                 to: SOUTHGAITj                                         On Board Date nr Adout:-201Q-Z-Z
                m; $m PRORO taoo.cA                                          Cargo received dptei 2010-2-28
 Teras ojf ^/W(?/7j;;W/T60 DAYS
 4/{7 issuing bank:
           L/C /Vo.                                                                             Carrier:- APl.-LlNH
       L/C Ref Ro. :                                                                       Currency: USD
   R
S 609 C                              T302Q8>0M022«                                                     7. 23                           3. 615. 00
                                                                                 500. 00
 (IN TRl.)                           2-1/4 TON JACK STAND
MADE IN CHINA                        50182                                                 PR
   THR ORDER :                       2-1/4 Tw Jock Stand
 .„a418                              Xr"?!’;- : r-930203
.STOCK NO. : 50182                            : 50182
quantity : I PAIR
CARTON NO. 1-500 OF'
500
    R
S 009 C                              T61200-0M0220                              600.00                12. 23                           7,338. 00
   (IN TRL)                          3 TON JACK STAND
MADE IN CHINA                        50159                                                 ['«
MASTER ORDER :                       3 TON JACK STAND
rA5404                                       :T9612
STOCK NO. : oOloD                    ^Am'J-:50159
gUANVCTY : I PAIR
CARTON NO. 1-600 OF
fiOO
    R
S 609 C                             137401-01-10210
                                                                                300. 00               12.1)1                          3. 783, 00
  (tN TRl.)                         4T0N Jack Stand
made in china                       50163                                                  PR
MASTER ORDER :                      4 TON JACK STAND
•rA5440                             FACTORY ITEM NO. : T6904
STUCK NO. : 501G3                   CUSTOliER ITM NO. : 50163
QUANTITY : I PAIR
CARTON NO. 1-300 OP
                                    S.'lioa order        j .SMKQ00004L
                                    Custaner r<K|uisltion: TA5675/90/81/87
  R
S 609 C                             G69402-OM0220                               224.00               60.06                            13.453.14
 (IN TRI.)                          4 TON garage jack
 MADE IN CHINA                      50156                                                  I^C
 hlASTCR ORDER :                    4 TON GARAGE JACK
 TA5675                                       0-69402
 STOCK MO. : S0156                            60156
 QUANTITY : i PC
 C.ARTON NO. 1-JOOO
 OF iOOO
    R
 S 609 C                            069403-01-10220                             388.00               60. 06                           23, 303.28
   (IN TRI.)                        4 TON CARAGIv JACK
MADE IN CjUN.A                      50158                                                  PC
MASTER ORDER :                      4 ITIN OARAGE JACK
TA667S                               V.rW'i C-69402
.STOCK HO. ; o0l56                             50156
QUANTITY : I PC
CART0.N NO. I-1000
OP 1000




                                      Confidential - Attorney Eyes Only Subject to a Protective Order                                               MVP004234
                                                                                                                                                                j
   Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 9 of 24




                                                                                                                         Hong Kong office
                                             MVP International Co. Limited                                               Tel;; (852)3187 0100
                                                                                                                         Fax: (852)2565 7823
                                I         UNIT 1303,13/F.TOWER 1,ADMIRALTY CENTRE.ia HARCOURT ROAO.HONG KONG             China Office
                                                                                                                         Tel:; (86)21 6489 8280
                                                  No.3950. Huniin RD., Shanghai, China                                   Fax: (86)21 6489 4561



                                                                                                                               P/i NO.: SMI0000706
                                                        PROFORMA INVOICE                                                         Date: 2010-10*13
                                                             (ORDER CONFIRMATION)                                               Page: 2 / 3


    Uessrsv               MVP (li. K.) INDUSTRIGS LTD.
                          3333 UEVERLY ROAD B5”162AK0I'I^AN ESTATES rLLIN0[S
                          60179
                          1). S. A
   Ship date :            20i1-1-23                                                      Your order No,      TA88l7/8820/882'{/883l/8836/88‘13/88
   Terms of payment:      T/T 60 DAYS                                                                        3/8867
   Terms of doLfvory      FOB CONGYI                                                     Destination
   Validity                                                                              Fort                WILMINGTON




                 Marks 4 Nos.                  Hem Numbar / Description & Packing           Quantity        Unit price        Discount        Ai8ount(

                                            B70605-01-102U                                      300. 00           e.ooo                                2,
                                            6 TON BOTTLE JACK                                          PC



                                           6 TON BOTTLE JAa
                                           FACTORY ITEM NO. : B706
                                           CUSTOMER ITEM NO. : 602S2
                                           B71205-0i-I02U                                       400. 00          12. 830                               5,
                                            12 TON BOTTLE JACK                                         PC



                                           12 TON BOTTLE JACK
                                           FACTORY ITEM MO. : B712
                                           CUSTOMER ITEM NO. : 5Q284
                                           T37401~01“102H                                       950. 00          12.120                            11. 1
                                           4 TON JACK STANDS                                           PR



                                           4 TON JACK STAND
                                           FACTORY ITEM NO. : T6904
                                           CUSTOMER ITBM NO, : 50163
                                           663200-01-10211                                      250, 00         123. 000                           30,7
                                           3 TON ALUMINUM JACK                                         PC



                                           3 TON ALUMINUM OARAGE JACK
                                           FACTORY ITEM NO. : G632
                                           CUSTOMER ITEM NO. ;50244
                                                                                                                           TOTAL         192, 705.00
                                                                                                             TOTStrmOTINf
 SAY TOTAL:     USD ONE HUNDRED NINETY TWO THOUSAND SEVEN HUNDRED FIVE DOLLARS ONLY.                            TOTAL AMOUNT             L92. 705.00


Ratoarks: -m-THIS SHIPMENT DOES NOT CONTAIN ANY SOLID WOOD PACKING MATERIAL.**




                                                                  E. & 0. E.
Cffniy/H'MS.'



                                    Confidential - Attorney Eyes Only Subject to a Protective Order                                  MVP006079
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 10 of 24




                                                                                                                                                     Hong Kong Office
                                                            MVP (H.K.) Industries Ltd.                                                               Tel:: (852)3187 0100
                                                                                                                                                     Fax: (852)3187 0170
                                                   UNIT 1 1VF LIPPQ SUN PLAZA, NO 20 CANTON ROAD. TSIM SHA TSUI. KOWLOON                             China Office
                                                                                                                                                     Tel:: (86)21 6489 8280
                                                                            No.3050, Humin RD., Shanghai, China                                      Fax: (86)21 6489 4561
                                                                                 J-.ii?m5!l1fiSi®|S|Hi3850l!S


                                                                                                                                                           P/I NO.: SMK0001303
                                                                     PROFORMA INVOICE                                                                        Data; 2010-10-13
                                                                                                                                                             Page: 2/ 3
                                                                           (ORDER CONFIRMATION)

  Messrs.                      SBARS. RORBUCK AND CO.
                               3333 BliVERLY ROAD B5-i62AH0FFMAN ESTATES ILLINOIS
                               60179
                               U-S. A
                               20U-1-23                                                                         Your order No.         TA8817/8820/a^/g^/8836/8fJ43/88!
 Shij) date :
 Terns of payment:             W/T 60 DAYS
 Terras of delivery            POB GONCYl                                                                       Destination
                                                                                                                Port                   WIUINGTON
 Validity
                                                                                                                                                       •\/'


                  Marks 4 Nos.                          Item Nuober / Description i Packing                      Quantity         Unit price          Discount-         Amount(OSDl

                                                    B70605“01-I02n                                                     300. OO             8,420                             2, 526.
                                                    6 TON BOTTLE JACK                                                       PC


                                                    50282
                                                    6 TON BOTTLE JACK
                                                    FACTORY ITEM NO. : B706
                                                    CUSTOMER ITEM NO.; 50282
                                                    B7i205-0l-l0211                                                    400.00             13.900                              5, 560.
                                                    12 TON BOTTIE JACK                                                      PC


                                                    50284
                                                    L2 TON BOTTLE JACK
                                                    FACTORY ITEM MO. ; 0712
                                                    CUSTOMBR ITEM NO. : SQ284                                             Z
                                                                                                                     .'^60^0              12. 610                            11,979.
                                                    T37-I0l-01-I02n
                                                    4 TON JACK .STANDS                                                 'ZVr
                                                    60163
                                                    4 TON JACK STAND
                                                                                               ti    M
                                                    FACTORY ITEM HO. ; T6904
                                                    CUSTOMER ITEM NO. : 50163
                                                    063200-01-10211                                                                     152. 000                             38, 000.1
                                                    3 TON ALUMINUM JACK                                                     PC


                                                    60244
                                                    3 TON ALUMINUM GARAGE JACK
                                                    FACTORY ITEM NO. : 0632
                                                    CUSTOMER ITEM NO. ; 50244
                                                                                                                                                   TOTAL              225,204. 60
                                                                                                                                          TOTAL discount
 SAV TOTAL: USD TffO HUNDRED TWENTY FIVE THOUSAND TWO HUNDRED I’OUR DOLLARS AND                                                             TOTAL AMOUNT              225, 204. 60
                                                                                                                                                                                         1
          ' SIXTY CENTS ONLY.
Remarks: ++THIS SHIPMENT DOES NOT CONTAIN ANY SOLID WOOD PACKING MATERIAL. *+                                                                                                            I
                                                                                                                                                                                         1
                                                                                                                                                                                         I




                                                                                 B. & 0. G.
Condieloiia:                                                                                                         }'liHy»wat y>e shall eniUted to repossess   irece (he
The clc}^ of goods shall not posa     rou ttaliJ /w.ment has boon msi/o of the full onruroci. pn'oc and In case of
                                       hands • in (ho hands of any Uqulda        nr meet
goods or the urvosads of stt/e in »

Cindy


                                          Confidential - Attorney Eyes Only Subject to a Protective Order                                                           MVP006070
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 11 of 24




                                                                                                                                                    Hong Kong office
                                                         MVP International Co. Limited                                                              Te!:: (852)3167 0100
                                                                                                                                                          (852)2566 7823
                                                     UNJT 1303.13/F.TOWER 1 ADMIRALTY CENTRE.IQ HARCOURT ROAD.HONG KONG                             China Office
                                                                                                                                                    Tel:: (86)21 6489 8280
                                                              No.3860. HunrHn RO. Shanghai. China±j/5 <f3                                                 (86)2 1 6489 4501


                                                                                                                                         PURCHASE ORDER:              PMr00fll695
                                                         PURCHASE ORDER                                                                  MADE DATE
                                                                                                                                         PAGES
                                                                                                                                                                      2010-10-13‘
                                                                                                                                                                      5 / :6
     As an agent for our overseas buyers, HVP rnternational Co. Limited here called 'the Buying Agents ) confirm having
     placed this date the following order                                                          _        . -v
     with Messrs:   WE! ['•ti (TAiSNAN) MADirNERY & ELECTRIC CO.. LTD. (hereinafter referred to as the Seller )
     Who hereby accept the order and agree to fulfill it strictly in accordance »rith the terms arid conditions outlined
     hereunder.
             Delivery Teros        P08 CONGVI                                        Shipping Date   2011-1-11

              Paynent Terms            T/T 60 DAYS                                               ^       MDestination Codo:

                           IXjcuoent; INV., P/L & CARGO LOADING                                  n       iiPort                    WILMINGTON
                                                                                                            Transport              8Y SEA


               Marks fe Nos,                            Iteo Numbor / Description & Packing                         Quantity           Unit Price             Amount        (USD)

                                                 T3740l-0l-l02n                                                            950.00                        12. 06              1I,457.0(
                                                 4 TON JACK SI’ANDS                                                           PR

                                                 4 TON JACK STAND
                                                 PACTORY ITEM NO. : T6904
                                                 CUSTOMER ITEM NO. : 50163
                                                 Craftsman Professional
                                                               SEARS       m± SEARS
                                                 CODE 22: SEARS UPC +
                                                     SEARS

                                                                msenB
                                                 2-
                                                 Craftsman Standard
                                                            MODEL NO. 50163
                                                                         SCARS
                                                       UPC NO. :79826301'1352
                                                                      UPC mm :00798263014352
                                                 ITEM NO. 50163
                                                 G.W. :IIKGS
                                                 HEAS:3l.8x 23. 2x26. 5CM
                                              End customer (SEARS) Purchase order: TA88I6/8Bl9/8823/8fl30/8835/884 /88'19/'8862/88G(i

                                                 G63200-01-1021L                                                           150. 00                     122. 39               18,358. 50
                                                 3 TON ALUMINUM JACK                                                          PC

                                                3 TON ALUMINUM GARAGE JACK
                                                FACTORY ITEM NO. : C632
                                                CUSTOMER ITEM NO. :50244                                                                                                                  i
                                                Lifting Range: S-T/S*' ^ 18-1/2'
                                                Craftsman Professional                                                                                                                    i
                                                              SEARS         SEARS CODE                           SEARS UPC +

                                                 1 PCS /I             n     J'h®
                                                1.»m, nta,                                                                CraftsBBti Sfe
                                                2.m&,
                                                  ■f-«® hiiniS'&mfii. ?(>!a«..hEPWafe
                                                                                                                                                                                          i
                                                5.                      ■gtl!)3'1i:E|IU± Craftsman Professional                                                                           i
                                                6.                Craftsman

                                                Ci-aftsman Professional ANSI 2003 Standard
                                                           MODEL NO. 602'1‘1
                                                iai«4?«IS-j5i#;jne|I SEARS
                                                       UPC NO. : 798263012426
                                                                           UPC     WA ;00798263012426
                                                ITEM NO, 50244


                                                                                                                                                     TOTAL:            131.664. 10
                                                                                                                                                    m^u:
fvnas A Ccmditionsi                                                     trocl. The sellar tfiil bo fvlty rosponaibio for aII eleims d<jc to dnt^ dolivory-
                 ba made in accordance rich   t^o dotes shorn     the
i‘                   wsr 6a /!OC/ncda( /(Kts-i ave nW bff/bro s/?ip/wnc /.? ffCrfictfid in ■der thnt   Inspaction ot        disc^ mybe
                                                                                                                                   ^ carriod out.                 ^
 1 A)tholJh chTshlp.9eat «v7r hnve               prior to doJivory, the Sc/tor .rhoiJ ho Mly rospor-tihio for nil c/.,i«r mda by tho ovarsoos b^iyors             bot not
'}imic^f lTcin/o>sc!rbadouMifrr. dofeotiros fncorrol pficbioe. puontity shon^ga. Troda Uarks A Potcol infriAgo^oni. not morchantoblo goods. . .otc-




                                           Confidential - Attorney Eyes Only Subject to a Protective Order                                                            MVP006041
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 12 of 24




                                                                                                                                   Hong Kong Office
                                                    MVP (H,K.) Industries Ltd,                                                     Tel:; (852)3187 0100
                                                                                                                                   Fox: (852)3187 0170
                                            UN1T1 11/FUPPOSUNPUZA,NO 28 CANTON ROAD. TSIM SKA TSUi, KOWLOON                        China Office
                                                                                                                                   Tel:: (86)21 6489 8200
                                                                  Nq.3950. Humin RD. Sfwngha?, China                               Fax: (86)21 6489 4881

                                                                                                                         PORCHASE ORDBR:       PMK0003103
                                                PURCHASE ORDER                                                           MADE DATE
                                                                                                                         PAGES
                                                                                                                                               2010-i0-13“
                                                                                                                                               5 / :C
 As an        for our overseas buyers, MVP (II. K. ) Industries Lid. (i:X      "^yj" Uerinaaftor called "the Buyjnif
 Agonis    ) confirm having placed this date vlic following order with Mes.srs HV|’ INTERNATIONAL CO. LTD. (WTflBm "g/)
 hereinafter referred to as the Seller" >
 UNIT 1303. 13/P,T0VER l.ADUfKALTY CENTRE. 1.8 HAKCOURT ROAD
 HofigKong
 Who hereby accept the order and agree to fulfill it strictly in accordance with the terms and conditions outlined
 hereunder:
         Delivery Terms     FOB OONGYl                                         Shipping Date 30n'l-ll
                 Terras     T/t 60 DAYS                                      jilDestvnation Code:
                  Document: INV.. p/I. i CARGO LOADING                 t1    #^ort              WILMINGTON
                                                                                              Transport            ny Sl-A
                                                                                                    'WW                 w
            Harks & Nos.                      Item Number / Description & Packing                 Quantity            Unit Price       Amount (USD)




                                                  UPC NO : 708263013294
                                           (N.W. :3l. 8 G.W. ;33.4 MEAS:31. 5x3J. 0x29. 0)
                                       R..d custonioi- (SEARS) Purchase order: 188810/8819/8823/8830/8835/8812/8849/8862/8888

                                           T37.I01-01-102U                                                  950. 00                   12. 12          11,511.00
                                           1 VON .JACK STANDS                                                 PR
                                          T-6901
                                          1 TON .fACK STAND
                                          FACTORY ITBH MO. ; T6901
                                          CUSTOMER tTEM NO. : 50163
                                          Oraftspian Professional ■&l^(/112O]OlT11^0(fi8(S^)
                                                         SEARS      «ltt SEARS
                                          CODE A SEARS Ul'C + iftlJliHW.Tr
                                           SEARS «««; + ieffi-a*«:<>i;!i!i!l
                                                       1236C^fe
                                         2.
                                         CraftsuKin Standeird
                                                       MODEL NO. 60163
                                         i«.9Hifaf,T-Ki9iifle|) SEARS ai;(!S(S-iii:li
                                                  UPC NO. ; 798263014352
                                                                 UPC     :00798263014352
                                         ITEM NO. 50163
                                         C. W. tllKCS
                                         MEAS:31.8x 23. 2x26, .5CM
                                      End cestoi»er (SEARS) Purchase order: TA8816/8819/8823/8830/8835/8812/8849/8862/886G

                                          C63200-0I-1021T                                                   150. 00                  123,00           18, 4.50. Off
                                          3 TON ALUMINUM JACK                                                 PC
                                          G-632
                                          2 TQM ,iLU,MiNUM G.AR.AGE J.ACK
                                          FACTORY ITEM MO. : 0632
                                          CUSTOMER ITEM NO, :50244
                                          Lifting Range: S-T/S"           18-1/2*
                                          Craftsman Professional ■feiiS (fflSOLOffifSfKRlltlSe)
                                                          SEARS «, ttlJll; SEARS CODE R SEARS UPC t
                                          iftn/i-t5ft;‘(iSEARS:g^Sll!lM: + l^'iTaTtWilSVi
                                          1 PCS /I           /I I’hn
                                          1.0!«, rm.                                ssmsi, fjiAjmTJ Craftsman M
                                          2,®®, ‘Fifeffiafe, rafis.*i;?„
                                           ¥tPi't.i--in.*e,miis, faa«.hciiTjaa                                                                                        I
                                          3. ijijfta, D?,w. SS5M, tfiuMiafe.
                                          i.iaie. ta&,          w, »i!Hffii(i;@,w,a:f8e                                                                               i

;                   /e            Wtt .1. rfaf.a ,,to« ™   contra,,. r1« s.n.r all! ta MIy r.sraaathta [a, all               » i.t. Mhary.
                                                                                                                                                                      I
r         imala msl it aotiflad at laast m mm baran abipmat la amateJ in arthr that ao loamcClaa af mitchantitap nayha atn M cat,
i am^Jb tlTsblpZtZ ™r, bpcn iaapaccaJ priar M M/ppry. ti, SpIU-r sball ba fully rPSPPas/b/p far all alalm Wr by tbj, af.rapaa bay.y, lauM.ay bp,
                       »“.//« dalZlvaa lu:uir,uypacltJ,p. ,u.nUt, ahoftayp. IraUa llarba P Pataa, Ipfylppa..,,,, aa, aptubaa.Ma ptmla. ...aca.

                                                                                                                                                                      I

                                                                                                                                                                      I



                                     Confidential - Attorney Eyes Only Subject to a Protective Order                                           MVP006032
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 13 of 24




 I


                                                                                                                                           Mono Kong offloB
                                                            MVP International Co. Limited                                                 Tel;; (862)3107 0100
                                                                                                                                          KfK; (852)2066 7023
                                                       UNIT 1303,i3/F,TOWER 1,ADMIRALTY CENTRE,18 HARCOURT ROAO.HONG KONO                  ChliiB Office
                                                                                                                                          Tol:; (06)2.1 6«9 8200
                                                               N^>.a96Q, Humlrt RD.. ShafiBhst. CWrw                                            (06)21 OIOS 4081


                                                                                                                                  PURCHASE ORDER:         Pi51000l697
                                                            PURCHASE ORDER                                                        MADU OATB
                                                                                                                                  PAGES
                                                                                                                                                          20l0--t0-l3’'
                                                                                                                                                          5 / ;S
        As an agenT Cor our ay(jrse»s buyers, HVT International Co. lioiteO here called 'tlio Ouylog Agenu") confh'm having
        placed tills dote the foilos-iiig order
             Messrs:    M?! FU (TAISHAN) MACHIRfiRr & ELECTRIC CO.. LID. (hereinafter referred to as 'the SelJer")
        Who hereby accept the order and ogr(je to fulFill it strictly in occordsnea vrith the toras ond conditions outJinad
        bureunder.
                Delivery Tern       P03 GOKCVI                                $!l5HiWShipping Date      20H-JH
                   Payoenl teras         T/1- 60 PAYS                                          f!J 65   IdOealrnatton Code:
                              Oofluffient; IW,.PA & CARGO LOAOINC                              H {fiS ?e>ort                 VILHINGTON
                                                                                                         Trwispo*^!          DY SEA

                                                        ----------MlSISSl----------                                                   m             -m
                    Harks k Hqs.                         iccfi Nu»her / Dsflorlption i Pftcklne                Quantity         Unit Price         Aaount (USD)

                                                  T37401-01-I0211                                                     200. OO                  12.08             2, 412,00
                                                  1 TON JACK STANDS                                                     PR

                                                  4 TON JACK STAND
                                                  PACmHY ITHM HO. : 1^904
                                                  OISTOMBK ITEM NO. : G0163
                                                  Craftsaan Professiimal
                                                                SBARS       i&fefc SEARS
                                                  COOK R SEARS UPC +
                                                   SEARS

                                                                1Z35Cj^fe
                                                  2,
                                                 Craftsattii Standord
                                                              MODEL NO. 50163
                                                  m-am -KiftluPK SEARS
                                                         U.PC NO. :V982630H3SZ
                                                                        UPC             :00708263014362
                                                 rjEH NO. 50163
                                                 C.V. rllKCS
                                                 MEAS: 31,851 23.2x26,6CW



                                                                                                                                           TOTAL           d?, 070. 70

             TOTAL:    USD PORH SEVEN THOUSAND SIX JlUlffiRED SRVIiNTY DOLLARS AND SEVENTY CENTS ONLY.                                                     47,670.70


      vfR] PU {TAi¥\M                  h               ZQ                                                              H# iFto rnn tionnV Co, Ltaiitcd
      328 QIAO HU ROAD                                                                                                 UNIT 1303. 13/P,TDiraR I,ADMIRALTY
      TAl Sf/AN,LT»ino                                                                                                 CENTRE.18 HARCOURT ROAD. HOHG KONG

                                                                                                                      tUffi; (BS2)3187 010«
                                                                                                                      WjH: (852)3187 8170




                                                                                                                                      A
     (ii:®if3«Sfe£'.js®. WlilliVPliCW.




     t.^                                ‘Hf, th* .*fcs ^ic-xn w fA</              .xgjj»r xill i>x> Ml/ ivspt>i»iiih ror tU thUs ,/£.<« lo ann Mh*ry.
                                                                                                                                           i.,d
     3 Jht m’ir'X ASC^iU Mix I't MUn^xi       iVf tm                   ix            in nx-^r {hni ^ly )t\sp«fSQu ot MftfxnxxStM...
     t X/MereA xlxc         aW htvo hrm         iirlor (o ut/Mvy, lA#         .vW// h9 fi>Jh                m 9H              A*- l-'x)         txvyxtx   iwi
           xo (Ulxxs of                               ppAh,^, Pu,ii,Uiy shorings. Twdt i{x,ig t /HKViC M-ltigCMnl, MX PM\h»AUiUte gvp.lxx, ...




                                      Confidential - Attorney Eyes Only Subject to a Protective Order                                                           MVP005999
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 14 of 24




                                                                                                                                                    Hong Kong office
                                                        MVP International Co. Limited                                                               T^::(862>3187 0100
                                                                                                                                                         (852)2565 7823
                                                  UNIT 1303.13/F,TOWER I.ADMIRACTY CENTRE,18 HARCOURT ROAD,HONG KONG                                 China Office
                                                                                                                                                    Tol:: (86)21 6469 8280
                                                                  NO.39D0. Mumln RD..                                                                     (86)21 6489 4561

                                                                                                                                            PURCHASE ORDER:.      ^PMXOQOifiDf)-
                                                                                                                                            MADE DATE
                                                                                                                                            PAGES
    As all agent, for our overseas buyers, JdVH International Co. Liaiited here called ^fie Buying Agents') oonfiroj'having
    nlaood tills date tlie follmving order
    with Messrs; »B1 FU (WISHAN) MACHlUBRy & Bf.BCTSIC CO., LTD,       (hereinafter referred to as "the .SoHer")
    fflio hereby accept the order and acma to (ulfill it strictly in aooordenco with the terms and coiirtitlone outlined
    hereunder.
                 Del ivory Toms      POD GONSYI                             jittIWSliinping Date 2010-12-21
    ■('I'ISSiSS: Payment Terms       T/T 60 DAYS                            0 W MDestlnation Code;
                 Meciuired DocuBont; INV., F/L & CA8C0 I.OADINC             B 6<J »ort               WILMINGTON
                                                                          • ai^ftS’ATran.sport       BY SEA


                Marks & Nos,                          ItOB Kumber / DeBoiiptloii fe Packing                               Quantity ...■^Unit)Prioe             Aooant (USD)
                                                T37401-0I-102il                                                                200.00                   12.03             2.412.0
                                                4 TON JACK STANDS
                                                                                                                                            /
                                                                                                                                 PR     y

                                                i TON JACK STAND
                                                FACTORY ITEM NO. ; T6904
                                                CUSTOJIBR ITEH NO.; 60163
                                                Craftsman Professional
                                                               SEARS ig, ISia: SEARS
                                                CODS ii SEARS UPC *
                                                SEAltS     I
                                               1. mmr !236c»e,
                                               2. s-acis
                                               Craftsman Standard
                                                                  model no.    S0I63
                                               «;W=liiaia                      sbars        mm-K
                                              » UPC NO. :791!2fi3014362
                                                                  UPC sfeSSSC :0<I798263014362
                                              ITS! NO. 60163
                                              0. W.: 11KG.S
                                              IJEAS:31.8k 23.2x20.501
                                           End custoBor (SEAR.3) Purchase order; TA8813 TAa826 TA3832 TABBSS TAOBdS TABBOl TABOBS
                                           TA8858 TA88 ^ ...            . .                 . . . ............. ............ ' ■
                                              G63200-01-10211                                           160.00                   122. 39                                18, 3C8. BC
                                              3 TON ALUMINUM JACK                                          PC

                                               3 TON ALUMINUM GARAGE JACK
                                               FACTORY ITEM NO. : G632
                                               CUSTOKBR ITEM NO. ; 50244
                                               Lifting Rnngo; 3-7/8' S 18-1/2'
                                               Craftsman Professional
                                                             SEARS       itkih SBARS CODE a SEARS OPC t

                                               1 PCS /I                 /I    i'P*
                                               l.m                                                                  aAfffflft Craftsman afe
                                                                              asssjbfpwafe
                                               3, JiS*M. 16P?. SlMsa. tS-SSPStifife.
                                              S.Bifg,                          Craftsman Professional
                                              e.ffliftfflili# Craftsman r-f^Wl^Kr.
                                              Ch'Qftsman Professional AUSl 2083 .Standard
                                                         MODEL NO. 50244
                                              US?U'1!®/5-.-MffifJflfP SEARS
                                              BA UPC NO. ; 798263012426
                                                                     UPC *»gc ; 00798263012426
                                              ITEM NO. 50244


                                                                                                                                                     TOTAL'i         54,554.50


                           i/I aficordnnco rltlx the t/nfog shmi w «ftp ivntrAd. T/ie seijol- will bf t)iUr ivsponsibjo /hr oJJ cJaiiif ifya to dola ifaffvery.
 2. na During A^tiita fUst hr ito(/fied ot least afi£ ifSek'htrorv stifflfiini is ar/'eeiad in ordur eAat an ii^ppatfon o^ iMfciiinifyd ni^ ctirrleif out.
 5 AUM ibTshipsft/nc sar hoy» boon Jospootodprior so doUm Uie SoUor sb.iJf bo fully rosnons/blo for pJJ ohlots //Ado by tbu oyor/ruos buyers Sndvdiay but ool
 iMtiul ,n x/nir^s oflmd mwlU*              /..rr.r,v./ r—Wr...                        r,.„do /A,....- o 4-.,.--.




                                      Confidential - Attorney Eyes Only Subject to a Protective Order                                                                MVP005909




                                                                                                                                                                                      I
                                                                                                                                                                                      i
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 15 of 24




                                                                                                                                Hong Kong Office
                                                 MVP fH.K.) Industries Ltd.                                                     Tel;: {852)3187 0100
                                                                                                                                Fax: 862)3187 0170
                                         UNIT 1 11fF UPPO SUN plaza, no, 26 CANTON ROAD. TSIWl SNA TSUI, KOWLOON                China Office
                                                                                                                                Tel:: (88)21 8489 8280
                                                               Nd,3B00, Humic RD., Shanghai, China                              Pax: (06)21 8489 4681
                                                                    iWllfISHfRfflMSiliasoffi

                                                                                                     Vau!- Order No. .-TA8BI3 TAaiiZO TA8832 TA8838
                                                 PACKING LIST                                                          TABB4B TAOBSl TA8855 TA80I)8
   Custoaei' nmo: SOARS. ROBBUCIC AND CO.                                                            Shipping Older.' SHP000798
                      3333 nEVBRI.Y ROAD Dfi-l62AM0nPMAN BSTATRS tlUNQIS 60179                         Invoice, date:- 2010-12-30
                      U.S.A                                                                                  Invoice:, IMKOGOOSIB
                                                                                                               Pages :- 3 /      3


    Vessel & m: hVl COLORADO V.OU-1                                                                        h'ansport': BV SBA

            Ajwfl'CONGn. CHINA                                                                  Tersis of delSveiy :.mVi GONGYl
              to;- ra.«IKGT0N •                                                           On Board Date or Aboui:.- 2010-12-30

              Via:                                                                           Cargo recQXved date:
                                                                                                             PaymntrWm DAYS
 L/C issuing bank r
         L/C No. ;                                                                                           Carrier: APL-LINB

     lyC Ref No.

                                  • T3740i“0l-102ii--------------         ■200. 00-      ■200.00*         ■9.80    •33,-80 X 25. 20 X'28.00
                                    60163                                    1. 00            PR          10,80
                                    i TON JACK STANDS
                                    4 TON JACK STAND
                                    FACTORY ITEM NO.: T6904
                                    CUSTOfiER ITBH NO. : 50163




                                                                                               ......8;m‘oo'.....
                                                                          200.00        1,200.00     10.0U).I»                .26.48 .
                                                                                                     ^20;647.‘60
                                                       Total            1,725.00        2. ISO. 00   22,777.00                52.50


                                                                                                                                             r.jo.?   'W

                                                                                                                       AiitliorixiM.i’Isf’guature




                                     Confidential - Attorney Eyes Only Subject to a Protective Order                                                   MVP005880
            Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 16 of 24




  .1-

     f

                                                                                                                                        \-'4:
                                                                                                                                  iv
                                        4^

                             -6EARERnEOUCkACO,                                                                  PUROKASS-onPER.


                                                        ■OimCft'DftyBr-liMEP.iMIO                                                                              w -.{q^^ncsFiKH;:

  /;
                                                                                                                                         PCfiWUPtJWi

                                        ' iTEMCQPBi iUttiimm                           ■      'BEAaCW'yEARl                              MGKSTANO PMR-4 ton WWO1&3CO0



                              i2OF.Si(3WT0»OTC5 04)OD«MWJ6Z                                  . ^:oaY«UB^ATi:CMI?'-
                                        :; flm«i T<9«                                           TTlAOEMARte'NONE                           SEARS Di/                   awtiurreH'                          BEARS «Ki;

                                    ' DRAtN»IAMEl WWVBWAN   ■
                                                  PROFESSIONAL                    copVwonrH^HOrf                ''
                                    pftucaMMOOY CDSM                                .;WLTr>CAnTOHWOt:Oljf
                                            COOg!



                              •   f.OBPRICe                         •06LL PRICE                         TOrALOARrOKB               •TOTWjEA                    •Tor^oosTOKiTeH-             ’
                             paREA«)88 -PERCARrOK                      ^419                                                             r.flOD
                             «»ATO-     •»t>9W

                                                KQBi       4.780'              eou>           ’ 6.019                                      CAB^faHWlI^-                    '1
                             pcftcwiyoH         IDS?       »E08               CU.fT.’l 'fUlU                                                       pen OUTER OARTOtj
                             OUTER CARTO»OI«eW3!oHC                           PAWWoiHsrnUOtwHj                                             EACliesPEilMASTQlEHIPfiHa       ■^
                                                                                  -CAB^AOK                                                 ODI
                              LT30rxWfl.W'XH11.S3‘



                                        aODYACATlf! fJCHDUOTA                                                                                         OASBE                     PACTORY                      b-WORTSR

                                       SPECIAL TRAOS                                                                            ANTPOUUHHO,'
                                          IHOICATORI                                                                          OOUHTERVATlUtai



                            A00niO?lfU.'INPO;



                           PACtONO IHSTRIICTTOHS:
                           EACH ro PACJtCO IN ACOLOR B OX


                                                                                                        aHlPPlHO adHBQTjUB
                            REpBRENoe •DIBOHARCE             FWAl           rTRAHS'             ? oniopJAL "   -.niEvaBe;    •H-STORE            Fwv;                     .puM.mw                   PAY,
                                                                                                                                            aaiffiATOR        CARTOW      ■:(8^j'iEjj’,            ■TVPa
                            ;lPO}f(SEO)': POINT             D«r.(pC}'.      :WCipY'             ;8HIp6AtE.                  . PATH,.

                                 coT                          •8IW--                           •a«iEc-a»o ToiiaMBw ,        zi-fewoit.            X




                                                                                  ••••;■':




                                                                                                                                                                                                                                        :i-.-
:q-^- ;•;                ■ •OCTAtt-nESCRipilOH'                      ••:                                                                                                                                                                ! h




                         . STtWaACKSTAWS
                         .CAPACfTViSSJaKO-- ■•         . .• ■
 L                        iiOQHaTEEL^               ..        ::
                         .^.TONfAOOOLBSilBONrMIH la'wucipww*;:                                                                                                                                                                          ■K
                                                                                                                                                                                   VI ■-Hi’:;-';
                                                                                                                                                                                                                        Vi ■•,
                         ■CPCt                     ■i
                                                                                                                                                                                            I •x;-;
■fci"                                                                                                                                                                                                                               V
                                                                                                                                                                                                                                   :7V


n-                                                                                                                                                                                                                      .iV;



               'iV-' ■


                                                                                                                                                                                                                                  •S'
                                                                                  V,
                                                                                                                                                                                     . >V



                                                                                    ; -'S’




                                                        Confidential - Attorney Eyes Only Subject to a Protective Order                                                                                                          iVlVP005872
         Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 17 of 24




                                                                                                                                                                                      »                                                                                                                                                                                                                                              -t



                                                                                                                                                                                                                                                                                                                         i

                                                                                                                                                                                                                                                                                                                    i.r.

                                                                                                                                                                                                                           -'•■ T,l
                                                                                                                                                                                                                                                                                                                                                                                                        •;0-;

                                                                              V;                                                                                                                                                                                                                                                                   df


 giiiii                                           %                                                                                                          M                                                        m                                              m
                                                                     Hift s                                                                                                                                                                                                                                                                                                                                                               l?c
                                                                                                                                                                                     i£Z
                                             /P--4 iv'                                                                                                                                           .uuj'll'iwi                                          S ROAB.'ftojJilkQNd ;>'■                                                                                              7.
                                                                                                                                                                                                                                                                                                                                                                                                   •jj /V-vi^s
                                                                                                                                                            jfi
                                              wn M
        7v;
                                                                                                         w-         r'-:\v>If 3-:-V'                    v                 v         im.! ,-.•' wm                                                                                                                                                                                                >•;.
                                          -.-■i




 ism
 ';;.S/=ter
                               S-
                               }'/
                                                         ms&m"                                       ^•r • .'t;
                                                                                                                                           tw.f}
                                                                                                                                                                  m
                                                                                                                                                                  •iKl • '•■>
                                                                                                                                                                                                                              ,,,, .                   ;■ '1.

                                                                                                                                                                                                                                                                                                                                                                                                                    SiS®
                                 '■:'c
                                         .'xjlacctf'‘HJny;‘c)atft5thtf ’ifaiyotfing:ot^5l‘i:'' v'
  «;l                           !-       -ft! li Ilf                                              . ,
                                                                                                                                                                                                                                                                                                                  :v:^'>^:;:
                                                                                                                                                                                                                                                                                                                                                                                                         :-+;.Vi


 ^<4m                                                                                                                                                                                                                                                                                                                                                                                                                                     •7



 Ill                                                                                                                                         «S5
                                                                                                                                                            Ai'.

                                                                                                                                                                                           I :■: ■:; g|--      Ji&p&fcinSHlQrflGaSij
                                                                                                                                                                                                                                                                                                                         •v:-^h
                                                                                                                                                                                                                                                                                                                             i’vV :i

                                         :ISS;^#                                                                  'P/S; '            111                                                  ;>■; -0;:%V'5^9i|®f j;'
1.’-'
                 .'V'.'i’-i                                                             •iir
                                                                                                                                                                                                     iSiiii'A’fe'iTftjWipM'-; ';^BvkMA:; 5£:'Y
                                                  '.‘V
                                                                                                                             iaii.


                                                                                                                                                                                                                                  ‘            Qtianitty:
                                                                                                                                                                                                                                                                        •V          r^.
                                                                                                                                                                                                                                                                                    ........ ..
                                                                                                                                                                                                                                                                                        ll       m
                                                                                                                                                                                                                                                                                    ;;fJipit r’Priopi'; ,r, •;:>. Aajqynt. •; (USp]lf,'A.A;'

                                                                                                                     .73740 l;i()li^rp2^a                                                   ?);
         il-.
                                                                                                                                                                                                                  ;                                                                 :
:i;-d4;:: ’vl I
                                                                                                                      •1 tO)) 'JA'GK-.STAHD.^;,;. .        : ■ •   '
                                                                                                                     iPACfORV ITEHi'R0:-,';':T(!BO4 . ., ,,,. •                                               ,
                                                                                                                      CU-STOlffiS                : j0l63i ..:
                                                                                                                     ^Gi’af ifiiffiin ■ Prij'feEBi'Bniit; fffl 2010^
                                                                                                                     ®*!U!8f!t#,- .-S|t4RS, , «, »M- . SMns             . .
                                                                                                          V          CODB-"«,; "ssAhs>ii>c' ■J-'-’Ki     . . , ■ ■. .'i: -
                                                                                                   '.;               1-X                                                                                                                                                                               ..J-

                                                                                    j!-
                                                                                                                     K
                                                                                                                                                                                                                                       ■tr'y-- ■>[
                                                                                                                  ...’Oi'aaiufliirSiandBrd;: •■ -.'■                                                                  ■i
   '•v?                                                      •:'r-
                                                                                                                                            ......                                                                              >     /■




                                                                                                                                                                                                                                                                                                                                                                                    >•
                                                     T                         -!;:;:
                                                                               -S !l
                                                                                                                                                            !B30W352^;^^ ^v?:                                                                                                                                                                          V-..;,':-


                                           -,i.
                                                                                                              m
                                                                                                 ;A:k®;§0,* abK£3:.:;:;Kv
                                                                                                                                                            '?i’up(i>Mi^ffdO7082636t<!-35^'-::''
                                                                                                                                                                                                                            ■}.' ■:<?!
                                                                                                                                                                                                                                                                                                                                                                                                        • ii.V
                                                                                                                                                                                                                                                                                                                                                                                                                                     -...‘O';




                        ;i' .’;•••?;               kiiii;                                                                                                                                                                                                                                                     l\'- 5-


t®P                     ■j.ipK-                                                                                                                                                                                                                                                                                  ,-1
                                                                                                                                                                                                                                                                                                                                                ..............................................     ■■'          ■




pj                                                                                 ..... .                                                                                                                                            'fj •:                                                                                                                                                        ■ 'i' I •        ■••J
                                                                                                                                                                                                                                                                                                     A
                         ■'EY; :x                                    }•”'
                                                                                                                                                                                            :>K-                           feiiiiiisiiiii                                           !                                                           I


^Ifii                                    •SA^.tOBikYlUSpi'if                                                                                ®iffl®Rii!«i()iit.;i)ol'iB(iRs:'Aij!j-,:
 .AiJ                                                                                        i


                                                                                                                                            liiifSififiiiiilMP
                                                                                                                                                                                                                                                               .......>;r3:a,(i3s.4;3zn,;,T08'liRvii,Afflm;fV.-,i.;;..,;':.' .............
                                                                                                                                                                                                            ■!:                     Rl?!!


                                                                                                                                                                                                                                                                                                                                                                                                 Piv
 SSi                                                                                                                                                                  •i^v-' -A

                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                  \
 a
                                                                                                                                                   •i
                                                                                                                                                            -f}                                  sv.v-;A.,:;y.i;^.!*.i-*A;..II-.'-'j                                                                                                                                                                                ■’ J'-a;:                        I
                                                                                    Agi;-;W "                                 , v.-j-:rva.fea.it; :3'.!y'.jite';                                 ••y:'.'A<-4."..-v-^:‘..:iA:V:;,.Ti;!?.                                                                                                                                                                                          ■




 ii,,„...                                                             ‘•!(j    rn&immmmmmrn £ffi*itl^^^|iptiiiiiii                                                              :;>r. •:;>•■,C                                                                                                                                                                                                                                                       [



 ^<'V
                                                                                                  Hr.-
                                                                                                                                                                                                                       .................................. ’■    '■..........................''
                                                                                                                                                                                                                                                                 i: l-’4
                                                                                                                                                                                                                                                                        ■r..ix
                                                                                                                                                                                                                                                                                                           i      ‘.'A



                        vp-m                                                                                           V.
                                                                                                                            3.i:«*T’i!7tp-:/.4i>U^-^>YV'A£:-vr;-'?.E.-y;,vC'^/;pi3vy
                                                                                                                                                                                                                                                                                    :‘?^feaspipiaiES|;®|»aiv             t.'t                               ,,i^                                                    S_.

 w&
 ''.riy''-.,:''
 •'.rM..r-.,f


 WEli ‘•ii'i-.:'-"-                      apfSitlpiiiij
                                          •' .........
                                                                                                                             ......
                                                                                                                              t
                                                                                                                                                                                                                                                                                     vi^
                                                                                                                                                                                                                                                                                        P&mpm                                                                                                           PrAJSlil
 p....               [V P;
                                                                      %;'.r-ivl

                                                                        p*,
                                                                                                 vM-yc.;; f
                                                                                                                                                                                                                                                                                                 \X--r.\
                                                                                                                                                                                                                                                                                                                                                                                                            teiit

 A;p:;5
              A-.’
                     ,;,vv.... wmmm^-i&Emm§SlsXMfXmiSSS^M§&PP^'
                                                         -           'a                 •i                                                                                                                                                                                                                                                                                                         •' ,r i.v                 I

                                                                                                                                                                                                                                                                                                                                                                                                                            Ci'^-
                                                                                                                                                                                                                                                                                                                                                                                                                                     1


                                                                                                                                                                                                                                                                                                                                                                                                                             S-,'5,-Y‘::V
                                                                                                                                                                                                                                                                                                                                                                                                                                          T




                                                                                                                                                                                                                                                                                                                                                                                                                                               i;/
                                                                                                                                                                                                                                                                                                                                       .i- S'                                                                                3?;
                                                                                                                                                                                                                                                                                                                                                                                                                    •lO
                                                                                                                                                                                                                                                                                                                                                                                                                          Hip
                IPI'                                                                                                                                                                                                                                                                    ..............                                                                                                                                               1




                                                                                                 Confidential - Attorney Eyes Only Subject to a Protective Order                                                                                                                                                                                                                                           MVP006868
    Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 18 of 24




                                                                                                                                                    Hong Kong Office
                                                                MVP CM.KJ Industries Ltd.                                                          Tel;; f8S2)3ie7 0100
                                                                                                                                                   Fax; 852)3187 0170
                                                      UNIT 1 11/F tlPPO SUN PLAZA, NO. 28 CANTON ROAD, TSIM SNA TSUI, KOWLOON                      China Office
                                                                        ifHtAfiasLi'M/Kwasos'ttiwAMfaiiiaiiois                                     Tel;; (88 21 M89 8280
                                                                               No,3Q50, Humln RD„ Sliatighal, China                                Fax: (86)21.84801861
                                                                                 . .,ej(»Tl3i!MfEiia|!lS3860M       ■         ■



                                                                                                      INVOICE                                            :p/ii®r§MKaooi30o. '■
                                                                                                                                                            Dale; 2010,10-13
j                                                                                                                                                               i; 2 / 2
                                                                             (ORDER CONFIRMATION)

         Messrs.                   SCARS. RORflUCK AND CO.
                                   3033 BEVERLY ROAD B5~162AH0PFM‘AN BSTATSS IlLINQtS
                                   C0179
                                   U.S.A
        Ship doLO :                2010-12-26                                                                 Your order No.            TABai2 TA882? TASaSO TAa846 TA8856
        I'eriBs of payment:        WT 60 DAYS                                                                                           TA8859
        Tonns of delivery          POB GONCYI                                                                 Destination
        Validity                                                                                              Port                      WILMINGTON




                       Harks k Noa,                        Itna Number / Description 4 Packing                 ■.QuDPfil'y^       Unit price         DiacouBt         Amount(USD

                                                      •T3Y'J01-01-l02li                                     ]7 . -                       I2..ei0                            7,;580
                                                       4 'rON .TACK STANDS

                                                       50163
                                                       4 TON JACK STAND
                                                       FACTORY ITEM NO.: T6904
                                                       CUSTOMER ITEM NO.: 50163
                                                                                                                                                    TOTAL:-           61, Q28.05
                                                                                                                                        TO7ri:7)j.sc(jiJNTi'
       SAV TOTAL: USD FIFTY ONE THOUSAND TWENTY RIGHT DOLLARS AND FIVE CENTS ONLY.                                                        TQViU. AMOUNT;              6.1,020.05


       Remarks: **THIS SHmiRNT DOES NOT CONl-A-TN ANY SOLID WOOD PACKING MATBiaAL.




                                                                                                                           For and on behalf of
                                                                                                                           MVP (H. K. ) Industries Ltd.




                                                                                                                                                                                     j


                                                                                                                           Authorized Signature                                      !
                                                                                                                                  1..                          /i'i
                                                                                                                                                                                     !I
                                                                                                                                   V'                    \3/



                                                                                                                                                                                     1




                                                                                                                                                                                     j




                                                                                  E. fcO.'s;""'
     Cofiditions!
     TM tHlo of goods shall na% (sass to mr Uiit/i pa/msm fins boBo mdo of tfio Ml aontivct price nod 2a    of floa-pB/sifJti re nhnll pnClUed to repossses or tteee the             !
     goods or Iho pjvcetds of sbJo S/i roar fiends or 'ia the fiends of aax liquidator or raeo/r—

     Cindv



                                           Confidential - Attorney Eyes Only Subject to a Protective Order                                                            MVP005858
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 19 of 24




                                                                                                                                                      Hong Kong office
                                                        MVP International Co. Limited                                                                 Tol:: (852)3167 0100 '
                                                                                                                                                            (852)2566 7823
                                                    UNIT 1303,13/F,TOWER 1.A0MIRALTY CENTRE.10 f (ARCOURT ROAD,HONG KONG                              China Office
                                                                                                                                                      Tel:; (86)21 6489 8280
                                                               No,3'B60, HumlnRO., Shanghai. ChInBj:il$}iHl^t/VSiaM5^l3950ia                                (86 2 1 6489 4661

                                                                                                                                           HJRCHASE 01U)ER             PMiQ0Ql513
                                                         PURCHASE ORDER                                                                    MADR PATE
                                                                                                                                           PAGES
                                                                                                                                                                       20l0-a’'25~
                                                                                                                                                                       2 / :6
  As an OHBnt for our oversens buyers, MVP International Co. .Liisifeed hero caIIpJ *tlie Buying Agenta") confimi iioving
  plEiced this date ihe following oi*der
  with Mea.sTs: WBI PU (TAISHAN) MACHINERY i BLBCTHIC C0..hm        {hereinafter referred to as '’the Sellar*)
  Who hereby accept the order and ngrea io fulfill it strictly in acicordanca with the toros and conditions outlined
  hereunder.
  ^fJSj^JSSrUelivery Terms    PQO GONGYI                                 5S^Pjll|Shippij)g Data 2010-11-30
                    Terms     T/T 60 DAYS                                H ’ft*J Jlfileat{notion Code:
-          Requi rod nooument; INV.. P/L & CARGO lOADINC                 N ft=J tliPort              WLKING'I-ON
                                                                                   Tmiisport.        m SEA

                                                                        fti                                                              W
               Marks k Nos.                          ItOB3 Nmober / Description & Pacldng                          Quantity            Unit Price           Amoimt (USD)
                                                  TSTdoi-oi-ioaii ■                                                           200.00                       12. 06           2. 412.00
                                                  4 TON JACK STANDS                                                             PR

                                                  4 TON JACK STAND
                                                  PACTORY rrM NO.: T6904.
                                                  CUSTOMER ITEM NO. ; 60163
                                                  Craftsman Professional
                                                                SEARS       'iikih!: SEARS
                                                        H SEARS UPC +
                                                   SEARS i&mhh +                         .
                                                  i.nmm imcmi
                                                  Creft.wym Standard
                                                                MODEL NO. 501G3
                                                                             SEARS
                                                           UPC NO. :?9fl2630l4362
                                                                -Wn UPC                     :00790263014352
                                                  ITIiM NO. S0163
                                                  G. W. tllKCS
                                                  MEAS:3J.8x 23.2x28. 5CM
                                             End custower (SEARS) Purchasa order: TA8406AA8407/TA8408

                                                 T30203-01-10221                                                              600.00                         ?,ai            3,905,00
                                                 730203-01-10221                                                                 PR

                                                 2-1/4 Ton Jack Stand
                                                 PACTOIIY ITEM NO. i T-930203
                                                 CUSTOMQR ITEM NO. :50182
                                                 Craftswan-i^^-eJ^ : (     2010
                                                              2-1/4-Ton
                                                 CraftsBan Stundord
                                                                    Model No. : 50182 mt
                                                 Scars oudeSUPC code
                                                 i5^ljSd^74i-WSBars 45-HtUlt Model No. 50182
                                                                    NO, : 50182

                                                                               S5ARS                       .
                                                     UPC COOE : 00798263014161
                                                      UPC N0:7982630U161
                                               CRAFTSMAN STANDARD
                                               Xr3l-^       T-930203       ;
                                            Bnd customer (SBARS) Purchase order: TA8406/TA8407/TA8408




7('7TW.\* .P 0JTll^i i iutlS^
/ Ik-nven                     Ducoi-c^fncif iith tho t/alea    cm iha vunltnei. Tim acUcr if/// be Colly tvapoanflilv t'pr all claim* chu tc tkiic j/eZ/i'cr/.
i //to l^iYhir AR*nts M'st    itotir/nJ at least m mUX bedtre shipocoi h oN'oeteri to oriier that no ffisinxilta of iterefmaillso JM.vho mrfod uut,
L AHbmh tho Shipsxml -wf- Asi-o heen tuspecicil prior tn thlivery.      i^//f>r sholl fio thlly ivapv/isiifle fm- all oinlotf mdo by r/(« afotscoa bjKYors fnc/mf/on hut
act ■IMmt 1.0 fM/M oC boil mtlii:}-. i/efsct/i-iv (ncornH rvfcA-Jr^.           skortairr. Cnub' VorAs j( battin InCrimurifni, not neixlionOjljii/ gOoch, . ..uu-.




                                            Confidential - Attorney Eyes Only Subject to a Protective Order                                                                  MVP005807
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 20 of 24




                                                                                                                                                  _Hong
                                                                                                                                                     .   K— offioo
                                                 MVP International Co. Limited!                                                                   Tel:: (862)3187 0100
                                                                                                                                                   Tax; (852)2685 7823
                                             UNIT 1303,13/F,TOWER 1,ADMIRAIT7 CENTRE,10 HARCOURT ROAD,HONG KONG                                    China Offloa
                                                                                                                                                  Tel:: , . '16488 8280
                                                         No,3061), Humln RD„ Shangtial,.CWnaJ-.(ttliT|TO£!®ISIfft38SQ!ili                          Fax: (86)21 6489 4EB1



                                                                                                                                                            P/I NO.: SMIOOOOS30
                                                                PROFORMA INVOICE                                                                              Date: 2010-8-25
                                                                                                                                                              Pago; 11 2
                                                                       (ORDER CONFIRMATION)
                           MVP (H. K.) INDUSTRIES LTD.
                           3333 miVCRLV ROAD B5-162AK0PR|,IAN CSTATGS ILLINOIS
                           60170
                           U.S.A
  Ship date <              2010-U-23                                                                       Your order Ho,           TA8406/TA8407/TA8^00
  Tornfs of payraentJ      T/T 60 DAYS
  Torma of dolivory        POB (JONTtYI                                                                    Destination
  Validity                                                                                                 Port                     fflLMlHGTON




                Harks & Hbs.                      Item Nunber / Dcaorlption k Paokins                        Quantity         Unit pries            Bisaount              Amoucit (IBD)

                                              G69402-01“-1022I                                                   300.00               60. 310                                   IC,0(I3.00
                                              4 TON GARAGB JACK                                                        PC



                                              4 Tons/eOOOlbs (ANSI 2003 #Y(ii)
                                              FACTORY ITEM NO.: G-69402
                                              cusTomiR mu ng: 50156
                                              T6I200"02-10221                                                    Y50. 00               n.'oao'                                   6,986.00
                                              3 TON JACK STANDS                                                       PR


                                            ' T3740I-"01~10ZI1                                                   200, QO               12. 120                                   2,424.00
                                              4 TON JACK STANDS                                                        PK



                                               4 TON JACK STAND
                                              FACTORY TTBU NO. t T6904
                                               CUSTOMER .ITEM NO;; 60163
                                              •T30203-0l“i02Zl                                                    600,00                7.850                                    3.925.00'
                                              T30Z03-01-102Z1                                                         PR



                                               2-1/4 Tod Jack Stand
                                               PACTORY ITEM NO. ; T-93U203
                                          ,. . CUSVOHBR ITEM NO. -.50182
                                               B70805-OH102n                                                     •'300. 00              8. OOO                                   2, 400. 00
                                              6 TON BOTTLE JACK                                                         PC


                                                                                                                                                                                              i
                                              PACTORY ITEM NO.: B706
                                              CUSTQMER.1TGH.no. ! 60262 -

                                                                                                                                          TQTAL AMOUNT-;                  32, 827.00
                                                                                                                                       TOTAL DISCOUNT?
                                                                                                                                                    TOTAI.-!.             32.827.00
SAY TOTAL:    USD THIRTY TWO THOUSAND EIGHT HUNDRED AND TWENTY SEVEN
             DOLURS ONLY.     ' ,            __________-




                                                                             S. &O.B.
         iTr-iinU Of?l iiass to     unlit miwnr. Ims k«cn mih- nt thn I'alt i-vmfiNc< /»/*’<• m>i In war# {>/"               ■ ^rhnll wi/t/t'i/ to rcpoan       r tnKi! iJn.-
Ifoadx ifT itiv orjialf ta .jui/r     or tn ihu tiariifu iiJ'mr htfiililoiffr




                                      Confidential - Attorney Eyes Only Subject to a Protective Order                                                                           MVP005769
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 21 of 24




                                                                                                                                                   Hong Kong Office
                                                                MVP fH.K.) Indmtnes Ltd.                                                           Tel;; (852)3187 0100
                                                                                                                                                   Fbx; (852)3167 0170
                                                      UNIT 1 1 Mf LiPPO SUN PLAZA, NO. 20 CANTON ROAD, TSiM SHA T^Uf, KOWLOON                      China OffioE
                                                                                                                                                   Tel:; 88)21 6480 8280
                                                                               NO.S960, HqiWn RD., Stianghal. China.                               Fax: 88)21 84884561
                                                                                    l:WWtTS{iaK8fta95Q>at

                                                                                                                                        PURCHASE ORDER-           PMKfflX)Z782
                                                           PURCHASE ORDER                                                               MADE DATE
                                                                                                                                        PAGES
                                                                                                                                                                  2010-8-25*^
                                                                                                                                                                  2 / M
   As on agent for our overseas buyers, MVP (H,K.) Industries Ltd. (IM FWIS "^17/" hereinafter called "the Buying
   Aaents" ) confirm having placed this dote the following ordor witl> Messrs MVP iHIDRNATIONAL CO. LTD. (.0, FflS'lR
   hei’Binnfl'.or referred to as *^lhe Soller" )
   UNir l303.l3/F.r0iyER 1, ADMIRALTY CENTRE. 18 ItARCQURT ROAD
   HongKong
   Who hereby accept the order and ogi-ee to fulfill it strictly in accordance with the terras and conditions outlined
   hereunder;
           Delivery Terms     FOB GONGYI                                  •^^aiWShipping Dftte 2010-11-23
           Payment Terms      T/T 60 DAYS                                 § 00 iliDestination Code;
           Required DocutaentilNV.. P/L ft CARGO LOADING                  S 60 moxi                WIU.1INGT0N
                                                                                  Transport        BY SEA
                                                                                                                   "Ss
                Marks ft Nos,                           Iton Nimber / Description ft Packing                      Quantity           Dnit Price         Amount (USD)



                                                    (N.W. :B.a0 G.W. ;9. 90 MBAS;30. 8x25.3x33.3>
                                                 End customer (SBAES) Purchase order: TA040BAA8407/TA8408

                                                     r37'l0t-0t-l02ll                                                       200.80                     12.12            2, 424.00
                                                     ■1 TON JACK STANDS                                                       PR
                                                     ■Hj904
                                                     4 TON TACK STAND
                                                     FACTORY ITEM NO. : TOSOd
                                                     CUSTOMER IT8M NO.; 501.03
                                                     Craftsflon Professional feiiSf
                                                                    SBARS ^8 iihhh SEARS
                                                     CODE       SEARS UPC +                                                                                                           I
                                                      SEARS ;S^Hy± V
                                                                   l235Cj^€l
                                                   Craftsman Stondard
                                                                  MODEL NO. 50163
                                                                              SEARS
                                                             UPC NO. :7982r>30H3S2
                                                                           UPC      :00798203014352
                                                    im NO. 50163
                                                   (l.ff. :11KG.S
                                                   MEAS:3L8x 23. 2x26. fiCM
                                                End custQiBor (SBARS) Purchase ordor; TA84Q6/TAQ407/TA8408

                                                    130203-01-10221                                                         600.00                       7.85           3,925.00
                                                    T30203-01-10Z21                                                            PR                                                     I
                                                    T~930203
                                                    2-1/4 Ton Jack Stand
                                                    FACTiORJ lidM HO.; 1-930203
                                                    CUSTOMER ITBif NO, : 50182
                                                    CrQftaman--#/ll^'$? ; ( 2010
                                                    iS«]± 2-l/-l-Ton
                                                    Craftsman St.andard
                                                                    Model No. : 50182 M
                                                    Sears codeS-UPC code
                                                    iliMit'^'Sears           Model No. 50182
                                                                     NO. : 60182

                                                                                SBARS

                        lauh in   eccoiiMiwe «/tA rA# ihtios sfiosa m Uin cw/tmn, JTie sclJar irfJj bn fuHy n^sponamb fhrfiif ehtinie <jae to i/ntP delliwy.
V %/ibi/lng Aaifntxmisc bo        ponrivi/nt Ivnai avr fESX boforo sbiptmt /n na'ooivd hi>nJaribf>ctin(D/iflcethv> a( inn:bufiJiJ.fnayb^UBrTlnil aut.
:i AiebZi Chfs/,ip<n^, m>r        b.rv >u,r.n Inspccioii prior to ,/o!hnry. tho Sul hr s/mil bp folty r..ponslb}u hr nil ohhs w* i.. tbe ofvr^PoJ buyors fn^lnjr but
lint
     liAiiMf Lf> eh/s>.\ or boa   nunlfiy. Unforl/vMr incorrri pne/tlnp. gimtHi' '^/inrtfu/f. Troda IMrks rntMl inrnnyry>im\ noL ptrcliMtnble popds,_




                                               Confidential - Attorney Eyes Only Subject to a Protective Order                                                          iVIVP005766
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 22 of 24




                                                                                                                                                   Hong Kong Office
                                                              M\/P CH.K.) industries Ltd.                                                          Tel;: (85213187 0100
                                                                                                                                                   Fax: (852)3187 0170
                                                    UNIT 1,11/F UPPO SUN PLATA, NO, 28 CANTON ROAD, TSIM SHA TSUI, KOWLOON                         China Office
                                                                                                                                                   Tel;; (86)21 6488 8280
                                                                               No.3060, HumtiROr, ShanBhal, China ■             ■                  Fax: (03):21 6488 4561
                                                                                    I'.ftWtsiffKiiaiilW.sssnM

                                                                                                                                          PURCHASE ORDER: PMK000205_4
                                                          PURCHASE ORDER                                                                  MADE DATE                : 2010-7-2
                                                                                                                                          PAGES                ; 2/

   AS an ajjant far our ovsrsoas buyers. MVP (H.IC) Industries Ltd. (L:^T                               hereinafter celled "Ihe Buying Agents'' ) confirm having placed this
   date'lhe following order with Messrs MVP INTERNATIONAL CO. LTD. (                                            hereinafter referred to as "the Seller’)
   UNIT 1303.-I3/F,TOWER 1.AQMIRALTY CENTRE,18 HARCOURTROAD
   HongKong
   1SITT                                             ;
   Who hsfeby, accept Ihe order and agree to fulfill It slrlcliy In accordance wHh ihe terms and conditions outlined hereunder:

              Delivery Terms          :FOBGONGYi                                                    iEjSBMI Shipping Dale           ;2010-9-14

              Payment Terms           ; Tfr 80 DAYS                                                 g (B tt Deslinalton Code:
              Required Dooument;INV., P(L & CARGO LOADING                                           g IB » Port                 : WILMINGTON
                                                                                                                Transport       ; BY SEA



                 Marks & Noe,                                  riem Number / Description & Packing                           Quantity            Unit Price           Amount (USD)

                                                   T61200-02-10221                                                           1,085,00                      11.08           12,998.30

                                                   3 TON JACK STANDS                                                            PR
                                                   T-B612
                                                   3 TON JACK STAND
                                                   FACTORY ITEM NO.: T9612
                                                   CUSTOMERiTEM NO,; 50169
                                                   CRAFTSMAN S +                       ( fflZOIO^^RBMa^ )
                                                   iK^St^fSEARS ^ , IfeUt SEARS CODER UPC+
                                                   ti4fiS^a#SEARS«Sit!i1i+
                                                   1 paired
                                                   mffi + ffiStJtl -
                                                   fflS - Craftsman iL
                                                   CRAFTSMAN STANDARD
                                                               MODEL NO.960159
                                                   USfiJiTSffift-WWIlfieil SEARS
                                                          UPC NO; 798263014185
                                                   I’M UPC NO:007982a3014185
                                                   ITEM NO.T9812
                                                  (N.W.:8.80 G.W.;8.90 MEAS;30.8x26.3k33.3)
                                                  End customer (SEARS) Puraase order: TA7359iTA7370/TA7374/TA7338/TA7343/TA73787rA7366n'A73B5


                                                  T37401-01-10211                                                             800.00 /                     12,12            7,272.00

                                                  4 TON JACK STANDS                                                             PR    f
                                                  T-6904
                                                  4 TON JACK STAND
                                                  FACTORY ITEM NO.; T6904
                                                  CUSTOMER ITEM NO.: 50163
                                                  Craftsman Prolassionol S^(ffl2010¥Sfi)fi)l’S^
                                                                     SEARS =S , ifekt SEARS


 Temfs S ConditlMs:
 1. OetMsty musi ba madalnaoconiBnoowiH} tho dates sham on the coniweS, ThaeallerivillbaMyrcspansHifa^roticlstmsdvaiadatodelivarY^
 zne amiitsAssnls must bs notlScd M/M ONE WEEKbsIsm sKfmenI Is cHcMd lit crdsrlM an inspsNIsn btmeMantllss mybs cmrtstlml.
 0,XlibmisnilieSlilpmMlmeyl\avsbesnlnsi>iicletlpili!rUile«vsry,lheSelMrsMllbi>MxibspoaslBlii/iirsllels!memsdabyllistnmti>ibuyomlrt0la!llagbutntitnmlimllocSi:ltasbfbml(taatllf.
 aelestlves fiKomI yaaklnt/, quentuy stmtage. rmdaMaffts a: Patenlln/f/nuemaab/tbl mero/tanlabloaaods. ,^atc.




                                                                                                                                                                                       j
                                            Confidential - Attorney Eyes Only Subject lo a Protective Order                                                               MVP005618
               Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 23 of 24




                       MVP (H- K;) Indiistrias lttf.                   Telti'pliofte                    (85213187 OiUO
                       UNIT' Iv ‘ll/P LIPPQ (jON'HAZA-,.                                    -;-,s ;^. & <852),;U8r. 0170
                       ^sf.            road, tsiifysHA                    :(>
                      •■TSUI,                                          Reai&ti'AtiojV .v     ,•¥
                                                                                       ii
                       imm
t.
                                                                                               l-

                      . SBARS, ^ROBSUCK AND CO.                                                                                                           •1
                        3333 BEm^-ROAD'pit-                              Tiwolcse
                       les/impto BSTATBS Illinois                      fjuobQr
                       eiJi.79                                         DaU'- . VV:.
                       u.s;i                                           Puga^ . » . .                ‘si   i ■¥!?: 1
                                                                       Ssjss ordori .                     SM((0000(M9
                                                                       il^HiaXtiog.., ;4                  TA?38T#A733S/tArat6
r                                                                      Vqur rof. . . . ?i-
                                                                       Our f6f; . .
                                                                                              Wf:\:
                                                                                               Sunrif'
                                                                       Pajfaeti't.            .60 DAYS
                                                                                    •;c ...- ...    . ,
                                                                       Invoice account ‘             ^ CQ0i02


               Ifam.nuaLai;,       JtescirLpUon.^ . .                                                                                   ,Amount;
            i Solas qrJeii’fliKdobOBM eiistoiQr iooioi DeTivory sddross 3333 CEVIIRLY ROADiPS-lC?.
              aes-ioz-^'oi-LoB?,!: ii'Ton oaraoe jacki       .arsoo; oofiG-’         eq.oeoo                                       72; 072.00!
                                                                                                                                   2g,:.539.i6!
              t0i2OO-02-r02Zt'     a' TON JACk'STANBS        2,170; OQPll. y         12.2300
              737401-01-10211      iOTS JACK.Stands              gsOiOOPR ^           la.oiop,,                                    .I’l, 979; SO'
              T3iiZO3-0l-iOZ21-    T30203-01-!022I               9.50;qOPR             7.2300                                         B, 860; GO;
              062(101-01-10221:,   -2 TONUtOKlNW-JACK;           SiOiOOFq           tlf.GaOl)'                                     93,'060.00'
              06326o^i-l'02iJ       3.-TON ALUMNUiijJACK;        ESO. OOPQ          IS3, OOqO                                      3'8,d00.0'0
            BTo'ea's-Bi-mu,            ;6. ton dottcb jack             aooroopq        _, . . b. 4200, . „                          iz.Gza.ti’o
            Sales .oVAei 'SliK0000970 Customer CO0i02 Del Ivory adilroasi'3333 BBVERLY ROAD 05-162
            B7(i206-OH102il‘       2.:T0N:B()lTLj! JACK;      ’ -lOO/OOPC'             6.5700,                                      2, 228: 00
            87i2(S'S-Qlvl02i:i'   f2=T0N ROtTLE'JACK            iOO.OOPC              IS M()0"                                      5,.5a»,:00


             Tht- SIIIRUEKT DOBS'NOT CONTAIN'ANY SQbID WOOD .PACKINS HATBKIAlv.
            iCO'aNTRY OR ORIOINAl":, CillNA




     .'•J
                                                                                                                                   ;T



                                                   .!V
               h',:




                                                                                                                                                               I
'■vSnibs; batancdfoicajl’ ’discounMlsd.! tharpoe.                                 Saleff                  Romui-bff        ToCdl

                259, A33.,4p,,                                                                                                iU- USD

            :Raj'[nenf pat*           i2pjp-12-U




                                                                                                                                                                   1
                                                                                                                                                                   i
                                                           Confidential - Attorney Eyes Only Subject to a Protective Order                          MVP005532
Case 3:13-cv-00257-JAM Document 305-21 Filed 10/11/18 Page 24 of 24




1

                                                                                                                  Tel:(852)3187 0100 Fax:CS52)3187 0!7t
                                                                                                                  Tcl:(86) 21 64898280 Fax:(86) 216489456

           ^ ADDRE^^J
                                             395t);Tlunim RD., 'S langiiajTClik.a
      1130®, 13/F, Tower                                                                                          ImoiceNo'.y-

      e, 18 Harcourt Road, Hong Kong                              INVOICE                                              Date:
                                                                                                                                 X 91000207

                                                                                                                       fage:     29/05/2010
              1^ (H.K.) INDUSTRIES LTD,                                                                                           2
      srs.
              UNIT 1, 11/F LIPPO SUN PLAZA,                                         Your OrderNo.                                                             T
              NO.28 CANTON ROAD,                                                     Dale-Ordered      226487
              KOWLOON, HONG KONG.                                                                       8/04/2010
                                                                                         Invoke of
   ! ternm.CVO'et HUNG
 ; lent terttUf FOB GQNGYI                                                          SlUppedfrom
                  C.O.D,                                                                       ‘0 GOHGIl,TAiSHAN, CHINA.
t trance to be effected by
                                                                                     Destination
' No-                      BOYER                                                         Pers.s. W[mi;NGTOM,CA
                                                                                                  APL TEXAS V. 010-1
                                                                               Sailing on/about
     <1^ Bank
                                                                                                  29/06/2010

               Marks & Nos.             No.of,                 Descriplion & Packing                 ■ Quantity        Unit Price               Amount
                                        Cartons                                                                                        Jim
                                                                                                                                        USD

                R‘                     ioo        T37401-01-10211                                       ZOO.Ot.          12.1200               2,424.ffOO<
     S    609    C                                4TON Jack Stand                                             ■P.l
      (IN TRI.)
     MADE IN china                                4 TON JACK STAND
     MASTER ORDER:TA6S29                          FACTORY ITEM WO. i T6904
     ST(X:K no.:50163                             CUSTOMER ITEM NO.; 50163
     QUANTITY;IPR
     CARTON WO.1-200 OF 200




                                                                                         FOB                              Total            50,310,3000
                                                                                                                                         ta:



     Total ! USD FIFTY .THOUSM P ■HfD'iB'HUNDRED EIGHTEEN DOLLARS Ai© THIRTY <SmW ONLY
     try Of Origin ! CFilNA
     rks :



                                                  r'
                                                    PAY-MEN T ■ A-P P R-.O.VA-L
                                             |V!(lh.WO & Ihvofca no.

                                             I n;      .,,^■1J: I cnrt^rW
                                                                               i                       t


                                                                                                           a*vp                  lilt I.TO!-
                                                                       Aulkorizsd: Byr

                                             K itKpiir



                     xn




                                                                  B.&.O.E.
    itions:



                                       Confidential - Attorney Eyes Only Subject to a Protective Order                                            MVP005161
